391 F.2d 607
Patrick R. CEDILLO and Benito Juvera, Appellants,v.UNITED STATES of America, Appellee.
No. 21137.
United States Court of Appeals Ninth Circuit.
February 20, 1968.

Roger Sullivan, San Jose, Cal., for appellant Juvera.
Patrick Cedillo, in pro per.
James E. Shekoyan (argued), Asst. U. S. Atty. William M. Byrne, Jr., U. S. Atty., Robert L. Brosio, Asst. U. S. Atty., Chief, Criminal Division, Los Angeles, Cal., for appellee.
Before HAMLIN, MERRILL, and ELY, Circuit Judges.
PER CURIAM:


1
Appellants were convicted under an indictment charging them with having unlawfully possessed an unregistered firearm, an offense proscribed by 26 U.S.C. § 5851. Prior to their trial, they moved that the indictment be dismissed. They based their motion upon the claim that enforcement of the cited statute would infringe upon their constitutional rights against required self-incrimination. It has now been established that their motion, denied by the District Court, should have been granted. Haynes v. United States, 390 U.S. 85, 88 S. Ct. 722, 19 L. Ed. 2d 923 (1968).


2
Upon remand, the indictment will be dismissed.


3
Reversed.